DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Claims
Claims 1-10 are pending.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
BANDWEAVER, Distributed Acoustic Sensing (DAS) technology employed to tackle overhead power line theft, case study of BNADWEAVER, 22 August 2018 [retrieved on 2020-07-09], Retrieved from ase-study-v1.0.2.pdf> pages 1-3 (hereinafter “Bandweaver”) discloses a DAS system which utilizes a standard fiber optic cable connected to the poles being monitored. (Page 1-4)
However, Bandweaver fails to disclose continuously monitor the entirety of an aerial fiber optical cable using distributed acoustic sensing (DAS); apply a real time bandpass filter to returned DAS signals at a particular transformer vibration frequency, and continuously filter the returned DAS signals other than at the particular transformer vibration frequency; determine constantly present peaks and representative locations of the constantly present peaks exhibited in the returned, filtered DAS signals; determine locations of one or more electrical transformers situated on poles suspending the aerial fiber optical cable based on the determined constantly present peaks and the representative locations of the constantly present peaks.
Current Technology LLC WO 2008-057810 (hereinafter “Current Tech”) discloses an efficiency of a distribution transformer that receives power from a medium voltage power line and that provides power to a plurality of customer premises via a low voltage subnet is provided. In one embodiment, the method includes determining an input power to the transformer from the medium voltage power line, determining an output power from the transformer, determining a transformer efficiency based on the input power and the output power, comparing the transformer efficiency with a threshold efficiency, and providing a notification when the transformer efficiency is below a threshold efficiency. Determining the input power may include measuring the current input and estimating the voltage input based on a voltage measure of the low voltage subnet and the turns ratio of the transformer. (See paragraphs 0111-0113)
However, Current fails to disclose continuously monitor the entirety of an aerial fiber optical cable using distributed acoustic sensing (DAS); apply a real time bandpass filter to returned DAS signals at a particular transformer vibration frequency, and continuously filter the returned DAS signals other than at the particular transformer vibration frequency; determine constantly present peaks and representative locations of the constantly present peaks exhibited in the returned, filtered DAS signals; determine locations of one or more electrical transformers situated on poles suspending the aerial fiber optical cable based on the determined constantly present peaks and the representative locations of the constantly present peaks.
Prior arts such as Bandweaver and Current made available do not teach, or fairly suggest, continuously monitor the entirety of an aerial fiber optical cable using distributed acoustic sensing (DAS); apply a real time bandpass filter to returned DAS signals at a particular transformer vibration frequency, and continuously filter the returned DAS signals other than at the particular transformer vibration frequency; determine constantly present peaks and representative locations of the constantly present peaks exhibited in the returned, filtered DAS signals; determine locations of one or more electrical transformers situated on poles suspending the aerial fiber optical cable based on the determined constantly present peaks and the representative locations of the constantly present peaks.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-10 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855